Title: From George Washington to the District of Columbia Commissioners, 22 October 1798
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen.
Mount Vernon 22 Octr 1798

Your favor of the 18th instt, enclosing a letter from Mr Blagdin of the same date, came duly to hand; and although I am perfectly satisfied that by doing the Carpenters & Joiners work with my own People, by a correct Bill of the materials required, & obtained from a reputable Mill on the Eastern Shore to suit the buildings, that I could save a thousand dollars under that head alone—yet, to avoid trouble to myself—to avoid disputes between workmen, having no controul over, but acting independently of each other; to avoid sending Negro Carpenters to the City, and having them to provide for there, and above all, taking into consideration what may, eventually, happen next year, and my employment in consequence—I have resolved to agree to Mr Blagdin’s terms: that is, to give him Eleven thousand dollars to build the two houses, according to the plan agreed on, and agreeably to the specification which has been presented to me; and must be produced & referred to, as the criterion by which the work is to be judged. I, taking upon myself the execution of the Painting & Glasing; and furnishing the Iron Mongery, agreeably to the Bill which he exhibited; the quantity of nails not to over-run the specification—that is, by allowing him the amount of that item, he is entitled to no further call upon me for an increase.
I have never entered into a contract of this sort, and of course little skilled in drawing one; for which reason, it would be an act of kindness if you would cause efficient articles to be drawn under your Inspection & correction: the cost of wch I am willing to pay—Whatever is customary on the part of the Employer, I am willing to comply with; nothing occurs to me as necessary, at present, except defraying the cost; and this I am ready to do by depositing the means in the Bank of Columbia, to be drawn for by a Gentleman in the City, upon Mr Blagdin’s producing Bills of cost, of the materials for carrying on the Work, and the amount of Workmens wages, every Month, fortnight, or week, as shall be stipulated.
On the part of the Employed I presume there are many essentials,

requiring him to be bound to the performance of—And is it not necessary, & usual that these should be secured by Bondsmen?
But I will add no more on a Subject with which you are much better acquainted than I am. I shall be punctual in the fulfillment of my part of the agreement, and only wish to have the counter part equally well observed. For I find, including the price of the Lots and enclosing them, with the cost of the buildings, in the manner I am proceeding, the Rent I shall be able to obtain, will scarcely give me common interest for the money that will be expended. But having put my hand to the work I must not now look back. With very great esteem & regard I am—Gentlemen Your Most Obedient and Obliged Hble Servant

Go: Washington

